IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

Civil Action No. 09-cv-02990-CMA-MEH

WILDEARTH GUARDIANS,

       Plaintiff,

v.

KEN SALAZAR, in his capacity as Secretary, U.S. Department of Interior,

       Defendant.


                                 ORDER OF RECUSAL


       This matter is before me on a review of the file. Based on my past personal and

professional relationship with the Defendant in this matter, I believe that I should recuse

myself. It is, therefore,

       ORDERED that the judge’s file be returned to the clerk and that the case be

reassigned by random draw.

       DATED: February 03 , 2010

                                                 BY THE COURT:


                                                 ________________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge